Peu Curiam.
Though the case does not state in terms that the person receiving the order was a pauper; yet considering the character of the supplies, and that he was soon afterwards assisted by the plaintiff town, we may well conclude that at the dale 'of the order he stood in need of relief. And as the charge of providing for the relief of the poor is devolved by statute, on the selectmen of every town where overseers are not specially elected, it may reasonably be concluded that they acted in that capacity in drawing the order.
But the supplies do not appear to have been furnished by the town, within the meaning of the statute. The case shews nothing which renders the town liable upon the order. The law-merchant, respecting acceptances for the honor of the drawer, cannot be applied to transactions out of the course of mercantile affairs; and therefore furnishes no analogy in aid of the plaintiffs. The exception, in the statute does not attach itself to cases of private charity; nor to such as the present, where an individual, in the hope of ultimate remuneration from the town, but without entitling himself to any remedy, volunteers the relief which it was intended should have been furnished by another person.
The judgment of the Court of Common Pleas is therefore affirmed.